In view of the Apeal Brief filed on September 29, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:




Jeffrey Stucker, SPE AU1649


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
3.	Applicant’s amendment filed March 10, 2021 is acknowledged.  Claims 5-15 and 21-22 are cancelled. Claims 1, 17 and 24 are amended. Claims 1-4, 16-20 and 23-27 are pending. Election was treated as without traverse in the reply filed on 9/24/19. 
4.	Claims 1-4, 16-20 and 23-27 are under examination with respect to spermidine (DB03566) in this office action.
5.	Applicant’s arguments filed on March 10, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Priority
6.	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/CN2017/103408 filed Sep 26, 2017 or CN201610865163.5 filed Sep 29, 2016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The instant application claims a method for treating a disease which can be alleviated by inhibiting PAICS activity wherein the disease including the disease comprising a tumor with overexpression of PAICS by administering spermindine or a pharmaceutically acceptable salt thereof to a patient in need thereof, which is not presented in the Application No. PCT/CN2017/103408 filed Sep 26, 2017 or CN201610865163.5 filed Sep 29, 2016. The claimed method for treating a disease which can be alleviated by inhibiting PAICS activity including a tumor with overexpression of PAICS by spermindine or a pharmaceutically acceptable salt thereof was only disclosed in the instant Application No. 16/334256  filed on March 18, 2019 (see claims 17-20).
Therefore, the priority for the method directed to treating a disease which can be alleviated by inhibiting PAICS activity including a tumor with overexpression of PAICS by spermindine or a pharmaceutically acceptable salt thereof is March 18, 2019.


Specification
7.	The specification is objected to because it does not describe the claimed subject matter that is directed to a method for treating a disease which can be alleviated by inhibiting PAICS activity including a tumor with overexpression of PAICS by spermindine or a pharmaceutically acceptable salt thereof. See MPEP § 608.01 (l).

 “In establishing a disclosure, applicant may rely not only on the description and drawing as filed but also on the original claims if their content justifies it. Where subject matter not shown in the drawing or described in the description is claimed in the application as filed, and such original claim itself constitutes a clear disclosure of this subject matter, then the claim should be treated on its merits, and requirement made to amend the drawing and description to show this subject matter. The claim should not be attacked either by objection or rejection because this subject matter is lacking in the drawing and description. It is the drawing and description that are defective, not the claim. It is, of course, to be understood that this disclosure in the claim must be sufficiently specific and detailed to support the necessary amendment of the drawing and description. On the other hand, when the subject matter is not shown in the drawing or described in the description, the words of the original claim must sufficiently describe the invention so that one of ordinary skill in the art would recognize that the inventor had possession of the full scope of the claimed invention. If the claim does not provide its own description in this case, the claim should be rejected under 35 U.S.C. 112(a) as failing to be supported by an adequate written description.” See MPEP § 608.01 (l).


Claim Rejections/Objections Maintained
In view of the amendment filed on March 10, 2021 and September 29, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
On p. 7 of the response filed 3/10/21 and on p. 4-5 of the Appeal brief filed 9/29/21, Applicant argues that the limitation “a tumor with over expression of PAICS” is well known in the art in view of a large number of references cited in the response filed June 15, 2020, and a skilled artisan would reasonably apprises the scope of the claim because the limitation “a tumor with over expression of PAICS” means that the amount of PACIS in a tumor tissue is higher than the amount in a normal tissue in the same organ and cites Goswami et al. (Oncotarget, 2015; 6:23445-61), Chakravarthi et al. (Prostate, 2017; 77:10-21), Agarwal et al. (Cancer, 2020; 14:772), Agarwal et al.(Transl. Oncol. 2020; 13:100776), Meng et al. (Biol. Res. 2018; 51:24), Chakravarthi et al. (Neoplasia, 2018; 20:894-904) and Zhou et al. (Gene, 2019; 15:1-8) in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claim is indefinite because:
i. The limitation “a tumor with over expression of PAICS" is unclear and the metes and bounds of what is encompassed within the definition of “the disease… comprises a tumor with over expression of PAICS” cannot be determined because neither the specification nor the prior art teaches that all tumors/cancers are with a level of over expression of PAICS relative to any tissue, levels or stages and are within the scope of the claims. 

iii. It is unclear whether the “over expression of PAICS" is compared to a normal tissue with the same origin or is compared to “the same tumor with normal expression” or “different expression levels of PAICS at different stages of the same tumor”, or is compared to “another tumor with normal expression or different expression levels of PAICS” or is compared to “the expression level of PAICS in any tissue”.  The metes and bounds cannot be determined. Thus, a skilled artisan cannot envision what would be considered as “the disease… comprises a tumor with over expression of PAICS” and within the scope of the claims.  
Accordingly, the rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.

	Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 16-20 and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing accumulation of SAICAR and SAICAr in MD232 breast cancer cells, reducing accumulation of SAICAR and SAICAr caused by ADSL deficiency in ADSL Knockout (KO) heterozygous and wild type mice and promoting survival rate in ADSL CKO1-N conditional KO mouse model induced with intraperitoneal injection with tamoxifen by spermidine as shown in Dr. Wei Zhu’s declaration filed 2/6/2020, does not reasonably provide enablement for a method for treating or alleviating all forms of diseases that are caused by ADSL deficiency or all forms of undefined diseases that can be alleviated by inhibiting PAICS activity including all forms of tumor with overexpression of PAICS, or reducing SAICAR or SAICAr in all forms of undefined diseases or conditions by spermidine or a pharmaceutically acceptable salt thereof as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The rejection is maintained for the reasons made of record and the reasons set forth below.

The claims encompass treating or alleviating an undefined disease caused by ADSL deficiency, an undefined disease that can be alleviated by inhibiting PAICS activity including all forms of tumor with overexpression of PAICS by using spermidine or a pharmaceutically acceptable salt thereof or reducing SAICAR or SAICAr r in all forms of undefined diseases or conditions.

On p. 7-9 of the response filed 3/10/21 and on p. 5-13 of the Appeal brief filed 9/29/21, Applicant argues that ADSL deficiency or overexpression of PAICS causes accumulation of SAICAR and SAICAr and over accumulation of SAICAR and SAICAr causes certain ADSL deficiency symptoms or certain symptoms such as severe dysplasia, bradykinesia, epilepsy and autism. Applicant argues that the declaration filed 2/6/20 showed that Spermindine was effective to reduce the amount of SAICAR and/or 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
i. As argued and acknowledged by Applicant on p. 8-9 of the response filed 3/10/21 or p. 11-12 of the Appeal brief filed 9/29/21, the claimed methods require a specific condition which is “over accumulation” of SAICAR and/or SAICAr for the claimed diseases and conditions; and the method requires the claimed Spermidine or its pharmaceutically acceptable salt to reduce the “over accumulation” of SAICAR and/or SAICAr to a normal level of SAICAR and/or SAICAr and thereby treat the claimed diseases or tumors caused by over accumulation of SAICAR resulted from over over accumulation” of SAICAR and/or SAICAr or caused by “over accumulation” of SAICAR and/or SAICAr or tumors caused by over accumulation of SAICAR resulted from over expression of PAICS.
ii. The data shown in the Dr. Zhu’s declaration only supports that spermidine is capable of decreasing the total accumulation of SAICAR and SAICAr in MD231 breast cancer cells in vitro (Table 2), decreasing the total accumulation of SAICAR and SAICAr in ADSL-eKO1 Knockout (KO) heterozygous mouse model and wild type mice, and increasing survival rate in ADSL-CKO1-N conditional KO mouse model induced by tamoxifen in vivo, which is also admitted by Applicant (see p. 12 of the response filed 2/6/2020). 
However, neither the specification nor the data in the declaration supports that spermidine or its pharmaceutically acceptable salt is capable of treating all forms of diseases that are caused by ADSL deficiency or all forms of undefined diseases that can be alleviated by inhibiting PAICS activity including all forms of tumor with overexpression of PAICS, or reducing SAICAR or SAICAr in all forms of undefined diseases or conditions as instantly claimed by Applicant. 
The claimed methods are not enabled commensurate in scope with the claims because none of the recited diseases or tumors are defined as the diseases or conditions with “accumulation” or “over accumulation” of SAICAR and/or SAICAr or the diseases or conditions caused by “accumulation” or “over accumulation” or of SAICAR and/or SAICAr. There is no correlation between all forms of diseases caused by ADSL deficiency/all forms of diseases that can be alleviated by inhibiting PAICS activity/all accumulation” of SAICAR and/or SAICAr in MD231 breast cancer cells in vitro (Table 2), in ADSL-eKO1 Knockout (KO) heterozygous mouse model and wild type mice, and increasing survival rate in ADSL-CKO1-N conditional KO mouse model induced by tamoxifen in vivo by Spermidine..
iii. There is no data or evidence to support that the Spermidine can treat or alleviate all forms of diseases caused by ADSL deficiency/all forms of diseases that can be alleviated by inhibiting PAICS activity/all forms of tumor with overexpression of PAICS/all forms of undefined diseases or conditions in view of Spiegel et al. (p.19, abstract; p. 20-24, table 1; p. 28-29; Mol. Genet. Metab. 2006; 89:19-31, cited previously), Jurecka et al. (see p.231, abstract; J. Inherit. Metab. Dis. 2015; 38:231-242. DOI 10.1007/s10545-014-9755-y, cited previously), Kobayashi et al. (see p. 1-2; Abstract 3415, the Proceedings: AACR 106th Annual Meeting, April 18-22, 2015, cited previously), Soda (see p. 1, abstract; p.2-p. 6; J. Exp. Clin. Cancer Res. 2011; 30:95, cited previously), Murray-Stewart et al. (p. 4-8; Biochem. J. 2016; 473:2937-2953. doi:10.1042/BCJ20160383, cited previously). 
Neither the data nor the specification provides evidence to demonstrate that reducing accumulation of SAICAR+SAICAr in breast cancer cells or in both ADSL heterologous and wild type animal by Spermidine can treat all forms of diseases caused by ADSL deficiency/all forms of diseases that can be alleviated by inhibiting PAICS activity/all forms of tumor with overexpression of PAICS/all forms of undefined diseases or conditions because there is no well-established correlation between reducing accumulation of SAICAR+SAICAr in breast cancer cell line MD231 or in both ADSL 
The specification provides insufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because neither the specification nor the prior art teaches that administering spermidine to a patient with all forms of diseases caused by ADSL deficiency/all forms of diseases that can be alleviated by inhibiting PAICS activity/all forms of tumor with overexpression of PAICS/all forms of undefined diseases or conditions can treat these diseases in vivo. The specification provides no working example in the disclosure to support a method of treating or alleviating all forms of diseases caused by ADSL deficiency/all forms of 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method for treating or alleviating a disease caused by ADSL deficiency or a disease which can be alleviated by inhibiting PAICS activity including a tumor with overexpression of PAICS. Accordingly, the rejection of claims 1-4, 16-20 and 23-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 


Claim Rejections - 35 USC § 112
10.	Claims 1-4, 16-20 and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-4, 16-20 and 23-27 as amended encompass using a genus of pharmaceutically acceptable salt of spermidine for treating or alleviating a genus of all forms of diseases caused by ADSL deficiency, a genus of all forms of diseases that can be alleviated by inhibiting PAICS activity, a genus of all forms of tumor with overexpression of PAICS and a genus of all forms of undefined diseases or conditions requiring reducing SAICAR or SAICAr. 
	On p. 9-10 of the response filed 3/10/21 and on p. 14-16 of the Appeal brief filed 9/29/21, Applicant argues that Applicant is in possession of the claimed methods because ADSL deficiency causes over accumulation of harmful metabolite SAICAR and the specification teaches spermidine exhibited a SARCAR inhibition of 68.98% (Table 1) and PAICS has functions of SIACAR synthetase and AIR carboxylase, and the declaration filed 2/6/20 showed that Spermidine was effective to reduce the amount of SAICAR and/or SAICAr in vivo, and a common characteristics of “ADSL deficiency”, “a disease that can be alleviated by inhibiting PAICS activity”, “a tumor with high expression of PAICS”, “a disease that requires reducing SAICAR or SAICAr” is the over accumulation of SAICAR and/or SAICAr, and thus the use of Spermidine and its pharmaceutically acceptable salt can eliminate over accumulation of SAICAR and/or SAICAr and thereby treat the claimed diseases or tumors.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2164.03, the specification fails to provide sufficient 
 i. There is no well-established correlation between reducing accumulation of SAICAR+SAICAr in breast cancer cell line MD231 or in both ADSL heterologous and wild type animal by Spermidine and treatment of all forms of diseases caused by ADSL deficiency/all forms of diseases that can be alleviated by inhibiting PAICS activity/all forms of tumor with overexpression of PAICS/all forms of undefined diseases or conditions by Spermidine. There is no well-established correlation between reducing accumulation of SAICAR and SAICAr in both ADSL heterologous and wild type animal by Spermidine and the treatment of all forms of diseases caused by ADSL deficiency/all forms of diseases that can be alleviated by inhibiting PAICS activity/all forms of tumor with overexpression of PAICS/all forms of undefined diseases or conditions by Spermidine. There is no well-established correlation between promoting the survival rate of the animals within 2 weeks as compared to controls with no spermidine in ADSL-CK)1-N conditional KO mouse model induced with tamoxifen shown on p. 6 and table 5 of the declaration filed 2/6/2020 and the treatment of all forms of diseases caused by ADSL deficiency/all forms of diseases that can be alleviated by inhibiting PAICS 
ii. Neither the specification/declaration nor the prior art provides well established correlation between the claimed genus of all forms of diseases caused by ADSL deficiency/ all forms of diseases that can be alleviated by inhibiting PAICS activity/all forms of tumor with overexpression of PAICS/all forms of undefined diseases or conditions requiring reducing SAICAR or SAICAr and reducing SAICAR or SAICAr are and can be treated by the claimed Spermidine or pharmaceutically acceptable salt thereof. Thus, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention in view of Bergeron et al. (US6235794), Madeo et al. (p. 3-4, figure 2; Science, 2018; 359:eaan2788, cited previously), Pietrocola et al. (Cancer Cell, 2016; 30:147-160, cited previously), Chadwick et al. (p. 2589-2591; Biorganic Med. Chem 2010:18:2586-2597, cited previously),  Porter et al. (Cancer Res. 1985; 45:2050-2057, cited previously) and Stark et al. (see abstract; p. 4265-4267; J. Med. Chem., 1992; 35:4264-4269, cited previously). 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought,  of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed undefined diseases caused by ADSL deficiency or undefined diseases that can be alleviated by inhibiting PAICS activity, or undefined diseases that require reducing SAICAR or SAICAr and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-4, 16-20 and 23-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 17-20 and 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-27 of copending Application No. 16/497305 (spermine), claims 21-27 of copending Application No. 16/606655 (spermidine) in view of Pegg (IUBMB Life, 2014; 66:8-18, DOI 10.1002/iub.1237). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 10-11 of the response filed 3/10/21 and on p. 16 of the Appeal brief filed 9/29/21, Applicant argues that the rejection should be withdrawn because the instant application has an earlier filing date than copending Application Nos. 16/497305 and 16/606655 and cites MPEP§804-I.B.2 in support of the arguments. 
	In response, contrary to Applicant’s arguments, the provisional double patenting rejection is not the only rejection in the office action. The provisional double patenting rejection is maintained for the reasons made of record and the reasons set forth above. 
The rejection is maintained of record until a terminal disclaimer is filed.
New Grounds of Rejection

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 17-20 and 23 as amended are directed to a method for treating a disease which can be alleviated by inhibiting PAICS activity, comprising administering a therapeutically effective amount of spermidine or a pharmaceutically acceptable salt thereof to a patient in need thereof and wherein the disease includes the diseases comprising a tumor with over expression of PAICS. 

The specification fails to disclose the limitation “a method for treating a disease which can be alleviated by inhibiting PAICS activity” recited in claim 17 or the limitation “wherein the disease includes the diseases comprising a tumor with over expression of PAICS” recited in claim 20.  The specification only “ADSL deficiency…. neonatal lethal type, severe (type I) and mild-to-moderate (type 3)…..” (see p. 2-3 of the instant specification) and “PAICS…. functions of SAICAR synthetase…AIR carboxylase….. accumulation of SAICAR and SAICAr can be effectively reduced by interfering with the function of PAICS….treating or improving ADSL deficiency…” (p. 4 or p. 11-12 of the instant specification). The specification provides no guidance as to what is encompassed within the limitation “a method for treating a disease which can be alleviated by inhibiting PAICS activity” recited in claim 17 and the limitation “wherein the disease includes the diseases comprising a tumor with over expression of PAICS” recited in claim 20. The specification fails to provide guidance as to what and whether Applicant is in possession of the claimed method for treating a disease which can be alleviated by inhibiting PAICS activity, comprising administering a therapeutically effective amount of spermidine or a pharmaceutically acceptable salt thereof to a patient 
“when the subject matter is not shown in the drawing or described in the description, the words of the original claim must sufficiently describe the invention so that one of ordinary skill in the art would recognize that the inventor had possession of the full scope of the claimed invention. If the claim does not provide its own description in this case, the claim should be rejected under 35 U.S.C. 112(a) as failing to be supported by an adequate written description.” See MPEP § 608.01 (l).




Claim Rejections - 35 USC § 102 & 103
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 17-20 and 23-27 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Umezawa et al. (US4559362, issued on Dec 17, 1985; was also published as EP0116693, published on Aug 29, 1984) as evidenced by Eibmann et al. (PloS One, 2013; 8:e64873. doi:10.1371/journal.pone.0064873), Gaude et al. (Nat. Commun. 2016; 7:13041. DOI:10.1038/ncomms13041), Keller et al. (Molecular Cell, 2014; 53:700-709), the factsheet of Invasive Mammary Carcinoma (IMC) from the Jonhs Hopkins breast cancer web site and the factsheet of L-1210 cells (Lymphocytic leukemia cells) from the ATCC web site.
Claims 17-20 and 23 as amended are drawn to a method for treating a disease that can be alleviated by inhibiting PAICS activity including a tumor with overexpression of PAICS, comprising administering to a patient in need thereof a therapeutically effective amount of spermidine or a pharmaceutically acceptable salt thereof. Claims 24-27 as amended are drawn to a method for reducing SAICAR or SAICAr, comprising 
Umezawa et al. (US4559362) teaches a method of treating different immunity-associated diseases including different cancers, comprising administering to a mammal including human in need thereof an immunopotentiator comprising spermidine or a pharmacologically acceptable salt thereof wherein the salt includes salts with different acids including inorganic acids such as hydrochloric acid, sulfuric acid, phosphoric acid and boric acid and organic acids such as acetic acid, citric acid, tartaric acid and glutaric acid, which meet the limitations recited in claims 17-20 and 23-27 (see Abstract; col. 1, lines 6-32; lines 50-67; col. 5, line 5-col. 6, line 38; Tables 5-7, col. 8, claims 1-3) because cancer in the method of treatment disclosed by Umezawa is a disease which can be alleviated by inhibiting PAICS activity as recited in claim 17 and is a disease comprising a tumor with over expression of PAICS as recited in claim 20 evidenced by Gaude et al. (see p. 2, 2nd col., 2nd paragraph; Nat. Commun. 2016; 7:13041. DOI:10.1038/ncomms13041), Keller et al. (see abstract; p. 702-707; Keller et al., Molecular Cell, 2014; 53:700-709 ) and Eibmann et al. (see p. 8, PAICS to p. 9, 1st col.; p, 10, figures 3A-B; Eibmann et al., PloS One, 2013; 8:e64873. doi:10.1371/journal.pone.0064873). Gaude et al. teach that PAICS was the most nd col., 2nd paragraph). Keller teaches that accumulation of SAICAR and the PKM2-SAICAR complexes are the mechanisms and molecules required for maintaining the proliferation activity of cancer cells (see abstract; p. 702-707). Eibmann teaches that the expression levels of PAICS inn different cancers including bladder, brain/CNS, breast, cervical, colorectal, esophageal, gastric, head/neck, kidney, leukemia, lung, lymphoma, prostate cancer and sarcoma are upregulated as compared to normal tissue (see p. 8, PAICS to p. 9, 1st col.; p, 10, figures 3A-B). 
Umezawa teaches the growth inhibitory effect of spermidine both in vitro and in vivo in IMC carcinoma (i.e. Invasive Mammary Carcinoma or Infiltrating Mammary Carcinoma breast cancer as evidenced by the factsheet of IMC carcinoma), L-1210 cells (i.e. Lymphocytic leukemia cells as evidenced by the factsheet of L-1210) and S-180 sarcoma (i.e. soft tissue progressive sarcoma) (see col. 5-6, Tables 5-7). The limitations of “inhibiting PAICS activity” and “reducing SAICAR or SAICAr” recited in the preambles of independent claims 17 and 24 respectively are inherent results of administration of spermidine in patients with cancer, breast cancer, leukemia and sarcoma because the material (i.e. spermidine), the active step (i.e. administering to a patient with cancer) and patient population (patients with cancer, breast cancer, leukemia or sarcoma, which is the disease comprises a tumor with overexpression PAICS or SAICAR/SAICAr) disclosed by Umezawa are identical to those recited in instant claims. If the claimed methods can inhibit PAICS activity and reduce accumulation of SAICAR or SAICAr in cancer cells, the method using the same material, the same active step and the same patient population disclosed by Umezawa 

Even if Umezawa does not explicitly teach that cancer, breast cancer, leukemia and sarcoma are the diseased comprising tumor or cancer cells with overexpression of PAICS or inhibiting PAICS activity including in tumors or cancers recited in independent claim 17 and claim 20  or reducing SAICAR or SAICAr recited in independent claim 24, cancer, breast cancer, leukemia and sarcoma in the treatment method disclosed by Umezawa are the diseases that can be alleviated by inhibiting PAICS activity as recited in claim 17 and are the diseases that comprise a tumor with over expression of PAICS as recited in claim 20 because Umezawa teaches the growth inhibitory effect of spermidine both in vitro and in vivo in IMC carcinoma (i.e. Invasive Mammary Carcinoma or Infiltrating Mammary Carcinoma breast cancer as evidenced by the factsheet of IMC from the Jonhs Hopkins breast cancer web site), L-1210 cells (i.e. Lymphocytic leukemia cells as evidenced by the factsheet of L-1210 from the ATCC) and S-180 sarcoma (see col. 5-6, Tables 5-7) and the growth of breast cancer, leukemia and sarcoma requires PAICS activity and SAICAR or SAICAr as taught by Gaude et al. (see p. 2, 2nd col., 2nd paragraph), Keller et al. (abstract; p. 703-707; Keller et al., Molecular Cell, 2014; 53:700-709) and Eibmann et al. (see p. 8, PAICS to p. 9, 1st col.; p, 10, figures 3A-B).
nd col., 2nd paragraph). Keller teaches that accumulation of SAICAR and the PKM2-SAICAR complexes are the mechanisms and molecules required for maintaining the proliferation activity of cancer cells (see abstract; p. 702-707). Eibmann teaches that the expression levels of PAICS in different cancers including bladder, brain/CNS, breast, cervical, colorectal, esophageal, gastric, head/neck, kidney, leukemia, lung, lymphoma, prostate cancer and sarcoma are upregulated as compared to normal tissue (see p. 8, PAICS to p. 9, 1st col.; p, 10, figures 3A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Gaude, Keller and Eibmann with the teaching of Umezawa to practice Applicant’s claimed invention with a reasonable expectation of success. The person of skill in the art would have been motivated to do so because Umezawa specifically teaches the method and the use of spermidine for treating different cancers, while Gaude, Keller and Eibmann teach that PAICS was the most frequently upregulated gene (71%) within the purine biosynthesis pathway in different cancers, accumulation of SAICAR and the PKM2-SAICAR complexes are the mechanisms and molecules required for maintaining the proliferation activity of cancer cells, and the expression levels of PAICS in different cancers including bladder, brain/CNS, breast, cervical, colorectal, esophageal, gastric, head/neck, kidney, leukemia, lung, lymphoma, prostate cancer and sarcoma are upregulated as compared to normal tissue. In this combination, both Umezawa’s and Gaude, Keller and Eibmann’s cancers are identical and are the cancers having the same properties and  because Umezawa’s method requires using Spermidine or its pharmaceutically acceptable salts for treating different cancers and Gaude, Keller and Eibmann teach that PAICS was the most frequently upregulated gene (71%) within the purine biosynthesis pathway in different cancers, accumulation of SAICAR and the PKM2-SAICAR complexes are the mechanisms and molecules required for maintaining the proliferation activity of cancer cells, and the expression levels of PAICS in different cancers including bladder, brain/CNS, breast, cervical, colorectal, esophageal, gastric, head/neck, kidney, leukemia, lung, lymphoma, prostate cancer and sarcoma are upregulated as compared to normal tissue. The skilled artisan would have been motivated to select Gaude, Keller and Eibmann’s cancers or diseases that comprise a tumor with over expression of PAICS or accumulation of SAICAR because the references both teach the same cancers and diseases, while Gaude, Keller and Eibmann expressly teach that the same cancers are the diseases/cancers that comprise a tumor with over expression of PAICS or accumulation of SAICAR. 
Thus, it is obvious to combine two prior art elements (i.e. cancers are the diseases/cancers that comprise a tumor with over expression of PAICS or accumulation of SAICAR disclosed by Gaude, Keller and Eibmann) according known methods (i.e. Umezawa’s method of treating cancers by Spermidine or its pharmaceutically acceptable salts) to yield predictable results, simply substitute one known element (i.e. .


Conclusion

14.	NO CLAIM IS ALLOWED.




15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goswami et al. (Oncotarget, 2015, 6:23445-23461, as in IDS) teach lung cancer overexpress PPAT and PAICS and alteration of the expression of levels of PPAT and PAICS by gene knockdown modulates pyruvate kinase activity and a glutamine antagonist (DON) blocks glutamine-mediated induction of PPAT and PAICS and reduced pyruvate kinase activity (see abstract). 

McCloskey et al. (Clinical Cancer Research, Vol. 2., 441-446, March 1996, as in IDS) teaches polyamine analogues including symmetrically substituted N1,N12- bis(ethyl)spermine (BESpm), and unsymmetrically substituted N1-ethyl-N11- [(cyclopropyl)methyl]-4, 8-diazaundecane (CPENSpm) induces programmed cell death in human lung tumor cells (see abstract).
Balabhadrapatruni et al. (The Prostate; 2017; 77:10-21, as in IDS) teaches the expression of PAICS is increased in prostate cancer (see abstract).
Madeo et al. (Science, 2018; 359:eaan2788) teaches that while animal model data showed spermidine prolongs the life span and reduces growth of transplantable tumors and stimulates anticancer, clinical trial results of Spermidine provides inconsistent results in cancer (see  p. 3-4, figure 2).
Pietrocola et al. (Cancer Cell, 2016; 30:147-160) teaches that short-term fasting or autophagy-inducing caloric restriction mimetics, such as hydroxycitrate and spermidine improves antitumor efficacy of chemotherapy in vivo and the effect is specific for autophagy-competent tumors and depends on regulatory T cell depletion from the tumor bed (see abstract).
Pietrocola et al. (Autophagy; 2019; 15:362-365) teaches that spermidine reduces cancer-related mortality in humans (see abstract).
Chadwick et al. (Biorganic Med. Chem 2010:18:2586-2597) teaches , p. 2589-2591;

Stark et al. (see abstract; p. 4265-4267; J. Med. Chem., 1992; 35:4264-4269) teaches Spermidine derivatives can be used to inhibit B16-BL6 melanoma cell line growth in cultures (p. 4264, abstract).
Noro et al. (IOVS; 2015; 56:5012-5019. DOI:10.1167/iovs.15-17142) teaches Spermidine ameliorates neurodegeneration in a mouse model of glaucoma (abstract).
Devens et al. (Prostate Cancer & Prostat. Diseases; 2000; 3:275-279) teaches treating prostate cancer by polyamine depletion therapy to inhibit tumor cell growth (abstract).
Balabhadrapatruni et al. (The Prostate; 2017; 77:10-21) teaches that the PAICS expression is increased in prostate cancer (abstract).


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
January 18, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649